Conviction is for the manufacture of intoxicating liquor. Punishment, confinement in the penitentiary for one year and six months.
Officers went to the home of defendant and informed him they had a search warrant and wanted to look over the place to see if they could find any whiskey. Defendant ran. After a chase of about a mile he was overtaken and brought back to the house. In the house was found a complete still, but it had been partially disconnected. However, whiskey was still running out of the coil into a syrup bucket. The liquid in the boiler was hot. Whiskey was in the syrup bucket. About forty gallons of hot mash were found. At one end of the house another barrel of mash was found buried. Nine quart fruit jars full of whiskey were found. Another bottle containing whiskey was warm. After defendant made bond one of the officers had a talk with him and asked him why he ran and defendant told him he thought "they would do away with that stuff." A special charge upon circumstantial evidence was requested. *Page 50 
This subject is fully covered in the court's main charge. In passing sentence upon defendant the court inadvertently omitted to give him the benefit of the indeterminate sentence law as provided in Art. 865a, C. C. P. The sentence is here reformed to read that defendant shall be confined in the penitentiary for not less than one year nor more than one year and six months.
As reformed the judgment is affirmed.
Affirmed.